Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Rejections based on Prior Art
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-17, 26, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al (US 9,539,075).
In regard to claim 1, Sanders et al disclose a compressible soft body dental cover section (mouthpiece 1, 2) configured to cover a dental arch and for forming a treatment cavity having a vacuum (column 24, lines 5-10; “a mouthpiece device 1, wherein is depicted a dental arch shaped cover layer, sometimes referred to as a vacuum forming layer, constructed from flexible material with compressible rims designed to form a treatment cavity over the upper and lower teeth and gum ridges”).  The Sanders et al “dental cover layer(s) preferably has a circumferential rim of sufficiently soft material and arranged so that the rim will compress and deforms to fit snuggly against the sides of the alveolar ridges of the upper and lower jaws” (column 14, lines 22-26).  Wherein the “sealing may be partially or entirely accomplished by means of a vacuum.  For example, when a vacuum is applied, the sealing rims may be sucked up against the side walls of the gum ridges” (column 14, lines 51-54).   Sanders et al do not appear to explicitly state that the flexible material with compressible rims that deforms to fit snuggly against the sides of the alveolar ridge is an “elastomeric material”, however one of ordinary skill in the art would have found the selection of such a common prior art material as the flexible material of Sanders et al would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
The Sanders et al mouthpiece further includes one or more treatment supply sections (column 24, line 17; “Also depicted is a portion of a middle arch shaped layer designed to deliver and remove customized treatment materials to and from the vacuum forming layer”).   Finally, Sanders et al further disclose a separate molded middle layer 4 having side walls 4b and fluid treatment passages 4, 10, 11 that is coupled with the dental cover layer and provides rigidity and stiffening and would resist collapse when exposed to the vacuum pressure.  Additionally, the thickened upper and lower plug sealers 7 and 8 also provide stiffening sections for enabling selected/differential collapsibility.  	
In regard to claim 2, the plug sealers 7 and 8 and the molded middle section 4 are exterior to the cover layer and meet the vague “exo-skeleton” limitation.  In regard to claim 3, the molded middle section 4 meets “partially embedded” limitation.  In regard to claim 4, note sealing rim 2 and plug sealers 7.  In regard to claim 6, note heating elements 45.  In claim 7, note handle 9 in Sanders et al.  In claim 8, note electrical conductors (column 24, line 25).  In regard to claim 10, note the upper and lower soft body layers of Sanders et al and breathing vents 12.    In claim 11, see column 24, line 29.  In claim 12, note treatment delivery holes 13a and drainage holes 14a.  In claim 13, note plugs 7 and 8.  In regard to claim 14, note Figure 7.  In claims 16 and 17, note gum guards 59 and 60 (see also column 20, line 24-column 21, line 11).  In regard to claim 26, note gum sealing portion 21, distal sealing portions 7, 8, fluid conduit portion 23, and hardened section 4 coupled to the gum sealing portion 21.   In regard to claim 30, the Sanders et al device is capable of being used with treatment material heated to 56 celcius.  In regard to claims 31 and 32, note the mouth piece coupler 22 in Figure 13C of Sanders et al.  In regard to claim 33, simply correcting the pressure of the sealed vacuum if the vacuum pressure is incorrect and stopping the flow of material if the pressure is incorrect would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as one would make such conventional corrections in the ordinary operation of the device.
	In response to the present rejection applicant argues that an anticipating reference must disclose each and every claimed element, the examiner agrees.  Applicant presents the language that was added to the claims, but fails to explain how that language differentiates the claimed subject matter from that in the prior art reference to Sanders et al (having common inventors).  Applicant has argued that the cited stiffening elements 4, 4b, 7, and 8 in Figure 7 “are not the same as the claimed rigid stiffening elements” – the examiner strongly encourages applicant to recite objectively distinctive structure for the “stiffening elements” in the claim.  In order to be patentable the differences must be distinctly and objectively set forth in the claims.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-25, and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanders et al (US 9,539,075).
	Sanders et al disclose a compressible soft body dental cover section (mouthpiece 1) configured to cover a dental arch and for forming a treatment cavity having a vacuum (column 24, lines 5-10; “a mouthpiece device 1, wherein is depicted a dental arch shaped cover layer, sometimes referred to as a vacuum forming layer, constructed from flexible material with compressible rims designed to form a treatment cavity over the upper and lower teeth and gum ridges”).  The Sanders et al “dental cover layer(s) preferably has a circumferential rim of sufficiently soft material and arranged so that the rim will compress and deforms to fit snuggly against the sides of the alveolar ridges of the upper and lower jaws” (column 14, lines 22-26).  Wherein the “sealing may be partially or entirely accomplished by means of a vacuum.  For example, when a vacuum is applied, the sealing rims may be sucked up against the side walls of the gum ridges” (column 14, lines 51-54).  The Sanders et al mouthpiece further includes one or more treatment supply sections (column 24, line 17; “Also depicted is a portion of a middle arch shaped layer designed to deliver and remove customized treatment materials to and from the vacuum forming layer”).   Finally, Sanders et al further disclose a separate molded middle layer 4 having side walls 4b and fluid treatment passages 4, 10, 11 that is coupled with the dental cover layer and provides rigidity and stiffening and would resist collapse when exposed to the vacuum pressure.  Additionally the thickened upper and lower plug sealers 7 and 8 also provide stiffening sections for enabling selected/differential collapsibility.  	 At column 14, lines 46-67 Sanders et al disclose the procedure of flowing treatment materials into the sealed fluid treatment cavity.   In regard to claims 21-25, note e.g. column 23, lines 45-67.  
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712